SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
823
KA 10-00381
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

DAVID SANCHEZ, ALSO KNOWN AS DAVID CANFIELD,
DEFENDANT-APPELLANT.


JOHN E. TYO, SHORTSVILLE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered January 15, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal sexual act in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court